Citation Nr: 1014752	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating for a mood disorder with 
depression in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to April 
1975.  

Historically, a June 1983 rating decision granted service 
connection for internal derangement of the right knee with 
probable lateral meniscus tear, which was assigned an initial 
10 percent disability rating.  

The Veteran was notified in August 1995 of a July 1995 rating 
decision that denied service connection for a left knee 
disorder, claimed as secondary to the service-connected right 
knee disability.  The Veteran did not appeal that decision. 

The Veteran appealed an October 2002 rating decision which 
denied a rating in excess of 10 percent for the service-
connected right knee disability but, although he perfected 
that appeal, in September 2004 he withdrew the appeal.  

In pertinent part, a September 2004 rating decision denied 
service connection for degenerative osteoarthritis of the 
left knee but granted service connection for a lumbosacral 
strain, which was assigned an initial 10 percent rating.  
That rating decision also granted a separate 10 percent 
disability rating for instability of the right knee, 
effective August 25, 2004.  Although notified of that 
decision in September 2004, the Veteran did not appeal.  

A June 2005 rating decision granted a 100 percent temporary 
total rating, based on need for convalescence (following a 
partial right knee lateral meniscectomy), effective June 15, 
2005.  

A May 2006 rating decision granted an extension of the 100 
percent temporary total rating, and the prior 10 percent 
rating for right knee osteoarthritis was to resume effective 
November 1, 2005.  Also service connection was granted for 
depression (due to the right disability), which was assigned 
an initial 30 percent disability rating, effective February 
24, 2006 (date of receipt of claim).  

An October 2006 rating decision increased the 10 percent 
rating for osteoarthritis of the right knee to 20 percent, 
effective June 29, 2006 (date of VA examination) but 
decreased the 10 percent rating for instability of the right 
knee from 10 percent to a noncompensable level, also 
effective June 29, 2006 (date of VA examination).  The 30 
percent rating for the service-connected psychiatric disorder 
was confirmed and continued (but reclassified as a mood 
disorder with depression).  

The Veteran filed a Notice of Disagreement (NOD) in October 
2006 to the initial assignment of a 30 percent rating for the 
service-connected psychiatric disorder and to the reduction 
of the right knee instability to a noncompensable level, and 
to not assigning a rating in excess of 20 percent for 
osteoarthritis of the right knee.  These three matters were 
addressed in an April 2007 Statement of the Case (SOC).  VA 
Form 9 (Appeal to the Board) was filed later in April 2007 
and addressed the issues of reduction of the 10 percent 
rating for instability of the right knee and the initial 
rating for the service connection psychiatric disorder.  

The Veteran testified before a Decision Review Officer in May 
2007.  The issues were stated to be the reduction of the 10 
percent rating for instability of the right knee and the 
initial rating for the service connection psychiatric 
disorder.  

A July 2007 rating decision restored the 10 percent rating 
assigned for instability of the right knee, effective June 
29, 2009 (date of the prior reduction).  Then, a July 2007 
Supplemental SOC (SSOC) addressed only the issue of a higher 
initial rating for the service-connected psychiatric 
disorder.  

In August 2007 the Veteran applied to reopen a claim for 
service connection for a left knee disorder, and he was 
notified by RO letter dated June 24, 2008, that reopening of 
that claim was denied because new and material evidence had 
not been submitted.  

However, on VA Form 21-4138, Statement in Support of Claim, 
dated and received on June 23, 2008, (prior to the RO 
notification letter) the Veteran stated that his claim for 
left knee disability a "new" claim and "not related to the 
old one" because the injury was new.  

A July 2008 SSOC addressed only the issue of an initial 
rating greater than 30 percent for the service-connected 
psychiatric disorder.  

Subsequently, a July 24, 2008, Report of Contact reflects 
that in clarifying what the Veteran was claiming, he had 
stated he was claiming service connection for a left knee 
disorder as secondary to his service-connected right knee 
disorder.  By RO letter of that same date the Veteran was 
provided notice of what was needed to reopen that claim and 
who, he or VA, would be responsible to obtaining relevant 
evidence.  

In the September 2008 Statement of Accredited Representative 
In Lieu of VA Form 646 and in the March 2010 Informal Hearing 
Presentation only the issue of entitlement to an initial 
rating for a mood disorder with depression in excess of 30 
percent was addressed.  

From the foregoing, the Board concludes that the only issue 
currently on appeal is as stated in the September 2008 
Statement of Accredited Representative and in the March 2010 
Informal Hearing Presentation, i.e., an initial rating for a 
mood disorder with depression in excess of 30 percent.  The 
other issues are deemed to have been withdrawn. 


FINDINGS OF FACT

The Veteran has signs and manifestations of irritability and 
sleep disturbance but no impairment of mood, suicidal and 
homicidal ideation, and no impairment of his orientation, 
speech, judgment or memory and he has no thought disorder, 
delusions or hallucinations.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for a mood disorder with depression are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code (DC) 9434.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the Veteran's February 26, 2006, claim for service 
connection for depression, claimed as secondary to service-
connected right knee disability, the Veteran's service 
representative stated that "vet wishes to waive VCAA due 
process provides all evidence has been provided."  

In Janssen v. Principi, 15 Vet. App. 370, 374 (2001) it was 
held that "[w]e hold that in cases such as this, where the 
appellant is represented by counsel, whom the Court presumes 
to be versed in the facts of the case and to know and to 
understand the law as it relates to those facts, the 
appellant can waive this Court's consideration of such rights 
on appeal."  

Here, the Veteran was not represented by an attorney.  
Apparently because of the putative VCAA waiver the RO did not 
provide pre-adjudication notice of the first three elements 
in Dingess, Id., i.e., (1) veteran status; (2) existence of a 
disability; and (3) a connection between the veteran's 
service and the disability.  

Nevertheless, by RO letter dated in March 2006 prior to the 
initial May 2006 RO adjudication, the Veteran was notified of 
the means by which disability ratings and effective dates 
were established, in compliance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Subsequently, a May 2006 rating decision granted service 
connection for depression and the issue then became the 
initial disability rating for assignment.  

When service connection has been granted and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
38 C.F.R. § 3.159(b)(3) (2009).  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The Veteran testified in support of his claim.  
His service treatment records and postservice VA treatment 
records have been obtained.  He has been afforded a VA 
examination to assess his service-connected disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

VA outpatient treatment records show that in January 2006 the 
Veteran complained of depression and associated insomnia.  He 
felt that his depression was related to his knee disability.  
He denied suicidal and homicidal ideation.  He was to be seen 
at a mental health clinic but declined medication for the 
present.  In February 2006 he reported that his chronic low 
back and right knee pain kept him awake at night, causing him 
to feel tired during day.  He denied any sense of 
hopelessness, helplessness but admitted having a sense of 
worthlessness.  He had some appetite problems, anhedonia, and 
terminal insomnia.  He became irritable and depressed due to 
his physical limitations.  He reported having some crying 
spells but denied suicidal and homicidal ideation, plans or 
intentions.  On mental status examination he was alert and 
fully oriented.  He was cooperative and made good eye 
contact.  His cognitive functions and memory were normal.  He 
had no thought disorder or psychosis.  His judgment and 
insight were good.  The diagnosis was depression secondary to 
general medical condition.  He was prescribed Trazodone, 
Welbutrin, and Naproxen.  

A June 2006 VA outpatient treatment record shows that the 
Veteran had two years of college education and three years of 
trade school education.  His finances were a problem, and he 
and his wife did not always agree.  He was anxious and a 
worrier.  He denied having suicidal and homicidal ideation, 
hallucinations, and delusions.  He was fully oriented.  He 
made good eye contact.  He was a clear speaker and showed no 
thought disorder.  The diagnosis was depression secondary to 
general medical condition.  His Global Assessment of 
Functioning (GAF) score was 80.  It was felt that he would 
benefit from psychotherapy.  

On VA psychiatric examination in July 2006 (after the May 
2006 grant of service connection for depression) the 
Veteran's claim file was thoroughly reviewed.  He described 
his relationship with his siblings as good.  He described 
recurring and persistent feelings of frustration and distress 
due to his nonservice-connected erectile dysfunction (due to 
his nonservice-connected diabetes) and the impact of it on 
his marriage.  He and his wife had always had a very close 
and intimate relationship.  He denied a history of alcohol 
use or abuse.  He lived with his wife and children.  He wife 
had complained that he always seemed to be in pain and 
isolated himself.  He attributed his social isolation to 
feeling useless.  This created a major divide between he and 
his wife.  He described his current leisure interests as 
fishing, billiards, and working with the Disabled American 
Veterans (DAV).  He spent most of his time at home.  His most 
recent training was when he took up cabinet making and he had 
been close with a couple of men in the class.  He was 
currently employed with DAV as a hospital services 
coordinator, which he had held for three years. He enjoyed 
being in a position of being able to help others.  There were 
many days when he had to force himself to come to work, 
because of his low back and knee pain.  At least four times 
in the past month his knee pain was so severe that he had a 
bad night's sleep and became so disgusted and depressed that 
he had to leave for home at lunch time.  He was not aware of 
any complaints from his supervisors about his absences but 
was afraid that the matter would be drawn to their attention.  
The other manner in which his work was affected was when he 
became more preoccupied with how he felt and what his 
problems were versus trying to assist those he was to serve.  
He described feeling guilty and hypocritical during these 
periods.  Thus far, he had not been written up or experienced 
any disciplinary action.  

After his military service, the Veteran had attempted to 
rebuild his life by attending a Junior College.  He had 
obtained an associate degree which was described as "pre-
law."  He attended Alabama State University for several 
months before leaving.  He then enrolled in a state technical 
college where he studied cabinet making.  Other work 
experience included being a carpenters helper in 1980 and 
1981, a disc jockey in 1982 and 1983, and working as an 
express courier for Federal Express in 1983.  He had 
struggled constantly since service to find a career or job 
that would not be a problem due to his knees.  He had been 
forced to leave the job with Federal Express prematurely due 
to a shoulder injury.  

The Veteran reported that it was only recently that he had 
considered professional mental health counseling.  He was 
receptive to anything that would help him physically and help 
his relationship with his wife and family.  He had not been 
hospitalized for psychiatric purposes.  He could not say 
whether his medications were helping his depression or not.  
He had not had any sustained period over the past three years 
when he was not despondent.  He made himself attend required 
family functions and meetings for his job.  He generally left 
early because he did not get much enjoyment from many social 
outings.  He indicated that the more time he spent alone, the 
more difficult it was for him to be around others.  He also 
indicated that he had had five (5) days out of thirty (30) 
when he did not feel as weighed down by his life and sense of 
lack of value to his family.  

On mental status examination the Veteran was clean and neatly 
dressed.  His speech was within normal limits.  His eye 
contact was adequate.  No bizarre behavior was observed.  He 
was cooperative and forthcoming throughout the examination.  
His rapport with the examiner was good.  His thought 
processes were clear and goal directed.  There were no signs 
of psychosis, delusions, hallucinations or ideas of 
reference.  His affect was flat and his mood was somber, with 
a restricted range of emotions. He acknowledged frequent 
thoughts of death and some feelings of hopelessness related 
to his constant pain but he denied any active plans or intent 
to cause harm to himself or others.  He reported having 
difficulty sleeping 95 percent of the time due to chronic 
pain.  This was becoming more of a problem because he had 
noticed major changes in his mood on the days when he did not 
sleep well.  He was easily frustrated and less sensitive to 
those he served on the job.  He appeared to experience mild 
to moderate cognitive impairment characterized by occasional 
forgetfulness, day dreaming, and poor concentration.  These 
symptoms were more noticeable at work than at home.  He 
worked independently and was able to put off people when he 
was unprepared and could not immediately recall information 
to answer an inquiry.  He was able to track and manage the 
routine task of his daily job most of the time.  However, on 
days when in acute pain, he found it difficult to think or 
focus, and this was when he tended to use his sick leave and 
return home early.  

The Veteran rated his level of depression as being 7 on a 
scale of 10.  He reported having a history of depressed mood 
with the most recent episode lasting 3 to 4 weeks.  He 
reported having anhedonia as well as insomnia or hypersomnia 
4 to 5 times weekly.  He reported having psychomotor 
retardation or agitation, fatigue, and feelings of guilt, 
worthlessness, and hopelessness.  He had not had any weight 
gain or loss or difficulties with concentration.  

The diagnosis was a mood disorder due to general medical 
condition with depressive features.  His GAF score was 64.  
It was noted that the severity of his depression ranged from 
moderate to occasionally severe, during which times he became 
easily frustrated, had crying spells, and isolated himself 
socially from his family.  There was moderate occupational 
impairment with occasional episodes of absence from work or 
ineffective duty performance, causing him to take unplanned 
time off after struggling to get to his job.  He tended to 
present outwardly as socially competent on first impression 
because he was articulate but a clinical interview indicated 
the true extent of his emotional distress and the amount of 
psychological energy required for him to extend himself 
socially.  It was felt that his depressive symptoms had a 
negative impact on his relationship with his immediate 
family, and his wife in particular.  He had only recently 
started psychiatric treatment and it was too soon to judge 
the impact the treatment would have on his depressed mood.  
He appeared capable of managing his personal and financial 
affairs.  

At the May 2007 hearing before the DRO it was stated that the 
issue were the proper evaluation for the Veteran's service-
connected psychiatric disorder and the proper evaluation for 
the service-connected instability of the right knee which was 
then assigned a noncompensable evaluation.  The Veteran 
testified that he had right knee pain every morning and used 
a brace.  In his job, he sat down but had knee pain 
constantly but could not stand or sit for long.  He had 
swelling of the knee by the end of the day.  Page 1 of the 
transcript of that hearing.  When walking for 10 feet or more 
he had a sensation as if the right knee was about to give 
way, and when this occurred he had pain.  Is pain interfered 
with his sleep because when turning or adjusting his knee he 
would awaken with pain.  He could only use a stationary bike 
for a short time.  He applied heat and hot towels to the 
knee.  He had popping and cracking in the right knee when on 
the stationary bike.  Three times in a four month period he 
had had to take a half a day off of work due to his right 
knee.  The knee also interfered with social activities, e.g., 
going shopping with his wife.  He did not go out because he 
was depressed due to attempting to adjust to his knee pain.  
Page 2.  When he went out with his wife, he had to find a 
place to sit because he could not stand in line for a 
significant time.  He took Ibuprofen several times daily.  He 
had been told that he might need a total right knee 
replacement but at age 52 years he was too young for such 
surgery.  Page3.  

The Veteran further testified that he did not want to do 
anything with family members because he was limited in the 
amount of time that he could stand.  His family constantly 
asked him why he was depressed.  His knee pain interfered 
with his ability to concentrate even though his job required 
that he help others.  He was unable to explain to his wife 
why he was constantly depressed and this caused marital 
problems.  At times he was rude to his wife.  He worked for 
DAV at a hospital as a Hospital Services Coordinator but at 
work he sometimes lost his patience with people.  Page 4.  In 
addition to not doing much with his family because of his 
right knee disability, he did not social much with friends 
but did attend church.  He was always on the verge of road 
rage.  He had never been suicidal.  He received his 
psychiatric treatment thru VA.  Page 5.  He took medication 
for depression but it interfered with his sleeping and, so, 
could only take the medication on the weekends because it 
knocked him out for a half a day.  He also took medication 
for knee pain while at work.  Page 6.  The DRO stated that 
based on the last rating examination, the Veteran's 
medications appeared to be Trazodone and Wellbutrin.  Page 7.  

The Veteran underwent a VA psychiatric examination in June 
2008, at which time his claim file were not available for 
review but they were subsequently reviewed.  It was noted 
that the Veteran had was prescribed medication for his 
psychiatric disorder but did not received group or individual 
psychotherapy.  He complained of depression.  

On mental status examination the Veteran was clean and 
appropriately dressed.  There was no remarkable psychomotor 
activity.  His speech was also unremarkable.  He was 
cooperative and his affect was appropriate.  His mood was one 
of hopelessness.  He was able to perform serial 7s and he was 
able to spell the word "world" forwards and backwards.  He 
was fully oriented.  His thought process was unremarkable and 
his thought content was one of ruminations.  He had no 
delusions.  As to judgment, he understood the outcome of 
behavior.  He had partial insight because he partially 
understood that he had a problem.  As to sleep, he used a 
"C-PAP" machine and reported sleeping 4 to 6 hours a night 
but reported feeling tired upon awakening.  He had no 
hallucinations and no inappropriate behavior.  He could not 
interpret proverbs appropriately.  He had no obsessive or 
ritualistic behavior and no panic attacks.  He had no 
suicidal or homicidal thoughts.  He had no episodes of 
violence and had good impulse control.  He was able to 
maintain minimum personal hygiene.  As to problems with daily 
living, he had moderate impairment performing household 
chores, and toileting.  He had slight impairment shopping but 
none as to grooming, feeding himself, or dressing or 
undressing.  As to recreational activities he had slight 
impairment but no impairment as to traveling or driving.  He 
reported that back and knee pain as well as low motivation 
interfered with many activities.  

Also on mental status examination the Veteran's remote, 
recent, and immediate memory were normal.  The results of 
psychological testing indicated moderate depression.  He was 
capable of simple arithmetic, but his wife handled their 
financial affairs.  He was currently employed full-time as a 
file clerk.  He had lost 8 weeks of work in the past 12 
months due to surgery.  The diagnosis was a depressive 
disorder, not otherwise specified.  His GAF score was 69.  It 
was reported that there was not total occupational and social 
impairment due to the signs and symptoms of his mental 
disorder and they did not result in deficiencies in judgment, 
thinking, family relations, work, mood or schooling.  There 
was not reduced reliability and productivity due to the 
mental disorder.  

It was also reported that there was no occasional decrease in 
work efficiency or intermittent periods of inability to 
perform occupational tasks due to the Veteran's mental 
disorder.  However, the signs and symptoms were transient or 
mild and caused decreased work efficiency and inability to 
perform occupational tasks during periods of significant 
stress.  Examples of these signs or symptoms were his 
reporting a lack of energy, sleeping less, and being 
irritable.  

Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(initial staged ratings).   

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to 
the frequency, severity, and duration of psychiatric symptoms 
as well as the length and capacity for adjustment during 
periods of remission.  While consideration is given to the 
extent of social impairment, a psychiatric rating will not be 
assigned solely on the basis of social impairment.  

Under 38 C.F.R. § 4.130, DC 9434, the General Rating Formula 
for Mental Disorders, sets forth the criteria for the next 
higher rating, of 50 percent, for major depressive disorder 
and these are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 



Analysis

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates that the examinee has, if any symptoms are 
present, symptoms which are transient or expectable reactions 
to psychosocial stressors but no more than slight impairment 
in social, occupational or school functioning.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a higher rating have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the rating criteria that determines the rating.  

The Veteran is now employed and, further, has worked 
continuously for many years.  He complains of impaired sleep 
and takes medication but he has not genuinely endorsed 
suicidal or homicidal ideation and he does not have impaired 
speech, memory impairment or judgment and no more than, at 
most, slight impairment of insight.  He has had irritability, 
sleep disturbance, and depression but he does not receive 
individual or group psychotherapy and has been fully oriented 
and has no thought disorder, delusions or hallucinations 
which would warrant a rating in excess of 30 percent.  

The Veteran's difficulties establishing effective work and 
social relationships is encompassed in the 30 percent rating 
but, overall, he has not displayed the signs, symptoms or 
manifestations of psychiatric disability which warranted a 
rating in excess of 30 percent.  This is corroborated by the 
GAF scores which range from 64 to 80, indicating only slight 
or at most mild difficulty in social and occupational 
functioning.  

The Board acknowledges the allegation that the Veteran now 
has sleep disturbance which impairment his ability to recall 
information when at work.  However, this allegation is not 
corroborated and is refuted by the findings of repeated 
mental status evaluations, which show essentially no 
impairment in his memory. 

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 30 
percent for the service-connected psychiatric disorder at any 
time since the date of receipt of the claim for service 
connection.  Fenderson, supra.  In other words, the Veteran's 
psychiatric disorder has been no more than 30 percent 
disabling since that date, so his rating cannot be "staged" 
because the 30 percent rating is his greatest level of 
functional impairment since that date.  

Thus, in conclusion, the Board concludes that initial 
disability rating in excess of 30 percent for the service-
connected psychiatric disorder is not warranted at any time 
since the receipt of the claim for service connection for 
that disorder.  

Other Considerations

With respect to a TDIU rating within the context of the 
increased rating for the service-connected mood disorder with 
depression, the Board observes that the Veteran's service-
connected disabilities are: a mood disorder with depression, 
rated 30 percent; osteoarthritis of the right knee, rated 20 
percent; a lumbosacral strain, rated 20 percent; and 
instability of the right knee, rated 10 percent.  These 
service-connected disabilities result in a combined 
disability rating of only 60 percent.  This does not meet the 
criteria under 38 C.F.R. § 4.16(a) for a TDIU rating.  

As to a TDIU rating on an extraschedular basis under 
38 C.F.R. § 4.16(b), generally an inferred claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) may be raised by 
the record if there is evidence of unemployability and, if 
so, the matter should be referred to the RO for consideration 
as part of an increased rating claim.  Generally see Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (per curiam).  However, as 
part of any inferred claim for a TDIU rating there must be 
evidence of unemployability.  Generally see Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2009) and Norris v. 
West, 12 Vet. App. 413 (1999) (VA must consider whether a 
TDIU is warranted when a veteran seeking an increased 
disability rating submits evidence of unemployability).  

However, here the evidence shows that the Veteran is employed 
and has been continuously employed for many years and, so, 
there can be no inferred claim for a TDIU rating.  

Accordingly, to the extent the issue of a TDIU rating on an 
extraschedular basis has been reasonably raised by the record 
based on two or more service-connected disabilities, which do 
not meet the criteria of 38 C.F.R. § 4.16(a), i.e., multiple 
service-connected disabilities with at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more), no referral 
to the RO is required because there is no evidence of 
unemployability.  

Extraschedular Rating Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's 
mood disorder with depression.  There is no evidence of 
frequent periods of hospitalization for this disorder, and 
there is also no evidence of marked interference with 
employment.  Thus, the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is 
adequate.  So, the criteria for submission for consideration 
of an extra-schedular rating are not met.  Thun, Id. 

For the reasons expressed, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial rating for a mood disorder with depression in 
excess of 30 percent is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


